DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 06/28/2022 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 reads “at least one of by mains AC, a battery” and should be corrected for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-voltage” in claim 1 is a relative term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what voltage is required in order to be considered necessarily “high-voltage” as required by the claim and thus the scope of the claim cannot be determined.
The remaining claims are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (KR 20110052006).
Regarding claim 1, Cha (KR 20110052006) (translation attached) teaches a germicidal partition system comprising: at least one negative ion generator (Abstract, Fig. 1 negative ion and plasma generator 40) comprising: at least one negative high-voltage source (Fig. 1 high-voltage power supply connected to electrode 54 and 56, Paragraphs [0031], [0039]-[0041]); at least one high-voltage conductor electrically connected to the at least one negative high-voltage source; and at least one anode electrically connected to the at least one high-voltage conductor (electrodes 54 and 56); and at least one fan configured to: draw air into the system (blowing fan 32); direct the air through the at least one negative ion generator (Abstract); and output the air through at least one manifold (discharge port 5), wherein the air outputted through the at least one manifold is configured to create a barrier between a first air mass and a second air mass, such that the outputted air reduces at least one of the transfer of contaminants or the concentration of viable contagions between the first air mass and the second air mass (air barrier layer 100 shown in fig. 3).
Regarding claim 2, Cha further teaches the device is mounted above a doorway or portal (Paragraph [0003]).
Regarding claim 3, Cha further teaches the air curtain is formed at the entrance of a door and extends downward to block air from communicating therethrough, necessitating the outputted air extending at least 4 feet in order to traverse the length of a door. Furthermore, Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The device disclosed by Cha is well capable of performing the claimed function and is reasonably expected to do so. 
Regarding claim 10, Cha further teaches the air outputted through the at least one manifold is laminar; and the air outputted through the at least one manifold comprises at least 1 million negative air ions per cubic centimeter of air1 (Paragraphs [0002] and [0054]). Furthermore, Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The device disclosed by Cha is well capable of performing the claimed function and is reasonably expected to do so.
Regarding claim 13, Cha further teaches the net cross sectional shape of the air outputted is at least one of a polygon or circle (Fig. 3 shows this)
Regarding claim 14, Cha further teaches embodiments where the system does not comprise a filter (Figs. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006) in view of Carr (US 2014/0363333).
Regarding claim 4, Cha appears to be silent with regards to a sensor.
Carr (US 2014/0363333) teaches germicidal partition system (Abstract, fig. 2) comprising a proximity detector, wherein upon a detection of an occupant the system is activated for only a time during which said occupant is present (Paragraphs [0020], [0041], [0043]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that there is a proximity sensor configured to initiate operation of the device when a user is detected for the duration a user is detected as taught by Carr to arrive at the claimed invention. One would have been motivated to do so in order to operate the device only when a user is present to arrive at a more efficient device.
Regarding claims 5 and 6, Carr teaches the stimulus is a motion stimulus and that the system is operated only for a set duration of time after activation (See rejection of claim 4 above).

Claim(s) 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006) in view of Lau (US 2004/0047775).
Regarding claim 7, Cha teaches an output of 0.02 ppm of ozone but is silent of an output relative to ambient ozone (Paragraph [0054]).
Lau (US 2004/0047775) teaches an ozone producing air conditioner (Abstract), disclosing that it is desirable to produce and output safe amounts of ozone (Paragraph [0058]) as ozone is known to be hazardous in substantial amounts, establishing the amount of ozone relative to ambient as a result-effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that the amount of ozone in the air output by the device is a concentration of less than .01 ppm higher than ambient ozone levels to arrive at the claimed invention. One would have been motivated to do so in order to optimize a result-effective variable through routine optimization, and there exists a motivation for an ordinary artisan to optimize result-effective variables. See MPEP 2144.05(II) for more details.
Regarding claim 9, Lau further teaches the system is a portable garment (Fig. 2a). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it is a portable garment as taught by Lau to arrive at the claimed invention. One would have been motivated to do so in order to treat air anywhere the user goes conveniently.
Regarding claim 12, Lau further teaches the device is powered by a battery (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it is powered by a battery as taught by Lau to arrive at the claimed invention. One would have been motivated to do so for convenient wireless operation.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006).
Regarding claim 8, Cha further teaches the anode and manifold are connected (Figs. 1-3 the system is integrally formed and thus the parts are necessarily at least indirectly connected), but appears to be silent with regards to separability.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that the parts are removable and replaceable. The court has held that if it is considered desirable for any reason to fashion a component to be removable, then it would be obvious to do so for that purpose. MPEP 2144.04(V)(C). It would be desirable to fashion the manifold and anode to be removable in order to replace a broken part or to access the interior of the device for maintenance.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha (KR 20110052006) in view of Crapser (US 2008/0193328).
Regarding claim 11, Cha appears to be silent with regards to a decibel level.
Crapser (US 2008/0193328) teaches an air purifier that operates at less than 50 decibels, lying within the claimed range of 55 dBA. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Cha such that it operates at less than 50 dBA as taught by Crapser to arrive at the claimed invention. One would have been motivated to do so in order to have the device operate in an unobtrusive and relaxing way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799             

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There are approximately 2.7 x 1019 molecules in a cm3 of air. 0.02 molecules per million of those is a negative ion per Cha. That is approximately 540,000,000,000 ions per cm3, because 2.7 x 1019 total molecules x            
                
                    
                        
                            
                                0.02
                            
                            
                                i
                                o
                                n
                                s
                            
                        
                    
                    
                        
                            
                                1,000,00
                            
                            
                                t
                                o
                                t
                                a
                                l
                                 
                                m
                                o
                                l
                                e
                                c
                                u
                                l
                                e
                                s
                            
                        
                    
                
            
         is 540,000,000,000 ions